HOFFMAN, District Judge.
In this case the original grant was not produced, but its existence and loss are proved beyond all reasonable doubt by the depositions of the witnesses and the production of the expediente from the archives containing the usual documents, and also a certificate of approval by the departmental assembly. The grant is also mentioned in the index of grants by the former government. No doubt was entertained by the commissioners as to the sufficiency of the proofs on these points, nor is any objection raised in this court in regard to them. The evidence discloses a full compliance with the conditions, and the description in the grant and map determines its locality. No objection is raised on the part of the appellants to the confirmation of this claim, and on looking over the transcript we have not perceived any reason to doubt its entire validity. The decree of the board must therefore be affirmed.